DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 10 June 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al (US 2015/0014700 A1; hereinafter Khalil) in view of Chu et al. (US 2018/0337042 A1; hereinafter Chu), and further in view of Lu et al. (US 2015/0096488 A1; hereinafter Lu).
In regards to claim 1, Khalil teaches, e.g. in figs. 5, a structure comprising: 
a first member (64) [0056] constituted by a single crystal of gallium nitride [0053], 
the first member including a recess (68) [0057], 
the recess having a high aspect ratio [0077], and 
a bottom of the recess being constituted by the gallium nitride (evidenced in fig. 5 which depicts the bottom of (68) being a part of (64)); and 
a second member (e.g. (74)) loaded inside the recess [0057].
Khalil appears to be silent as to, but does not preclude, the limitations wherein the recess having an aspect ratio of 5 or more and a depth of 5 m or more. Chu teaches the limitations wherein the recess having an aspect ratio of 5 or more and a depth of 5 m or more [0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Khalil with the aforementioned limitations taught by Chu to improve trench PN junction device characteristics (Chu [0003-0004]).
The combination of Khalil and Chu appears to be silent as to, but does not preclude, the limitations wherein an upper face of the first member outside of an aperture of the recess is c face. Lu teaches the limitations wherein an upper face of the first member outside of an aperture of the recess is c face [0052]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Khalil and Chu with the aforementioned limitations taught by Lu to optimize directional growth of specific crystals of a specific orientation (Lu [0052]).
In regards to claim 3, the combination of Khalil and Chu teaches the limitations discussed above in addressing claim 1. Chu further teaches the limitations wherein a width of an upper end of the recess is 6 m or less [0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Khalil with the aforementioned limitations taught by Chu to improve trench PN junction device characteristics (Chu [0003-0004]).
In regards to claim 6, the combination of Khalil, Chu, and Lu teaches the limitations discussed above in addressing claim 1. Khalil
In regards to claim 12, the combination of Khalil, Chu, and Lu teaches the limitations discussed above in addressing claim 1. Khalil further teaches the limitations wherein the second member is an insulated gate electrode (e.g. fig. 7).
In regards to claim 14, the combination of Khalil, Chu, and Lu teaches the limitations discussed above in addressing claim 1. Khalil further teaches the limitations wherein a bottom face of the recess is a flat face that is parallel to an upper face of the first member outside of an aperture of the recess (e.g. figs. 5).
In regards to claim 15, the combination of Khalil, Chu, and Lu teaches the limitations discussed above in addressing claim 1. Lu further teaches the limitations wherein an edge of the aperture of the recess has a portion that is not perpendicular to m axis [0052]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Khalil and Chu with the aforementioned limitations taught by Lu to optimize directional growth of specific crystals of a specific orientation (Lu [0052]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Khalil, Chu, and Lu as applied to claim 6 above, and further in view of Kawamura et al. (US 2007/0138546 A1; hereinafter Kawamura).
In regards to claim 16, the combination of Khalil, Chu, and Lu teaches the limitations discussed above in addressing claim 6. The combination of Khalil, Chu, and Lu appears to be silent as to, but does not preclude, the limitations wherein the second member forms the pn junction with the first member on the bottom of the recess. Kawamura teaches, e.g. in fig. 1, the limitations wherein the second member (8) forms the pn junction with the first member (4) on the bottom of the recess [0047-0048]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Khalil, Chu, and Lu with the aforementioned limitations taught by Kawamura to prevent leak current (Kawamura [0047-0048]).
Response to Arguments
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive. Examiner thanks Applicant for the concise analysis of the prior Office Action dated 25 March 2021 (hereinafter prior Office Action) found in Applicant’s Remarks (hereinafter the Remarks). The Remarks appear to assert that the teachings of the prior art reference Lu (citation in the Office Action above) cannot be combined with the teachings of the prior art reference Khalil (citation in the Office Action above); however, Examiner respectfully submits that the teachings of the respective prior art references can be properly combined. 
Specifically, the Remarks appear to assert that the reference cannot be combined because Khalil requires a 2DEG region exclusively formed on c-plane surfaces; however Examiner respectfully submits that Khalil teaches that 2DEG regions can be formed on various planes ([0048]: e.g. m-plane surfaces). Therefore, Examiner respectfully submits that one having ordinary skill in the art at the time the application at hand was filed would find it obvious to combine the teachings of Khalil and Lu to have a combination that reads on the pertinent limitation. As such, Examiner respectfully submits that the claims of the application at hand stand properly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812